Title: To George Washington from Edmund Randolph, 16 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 16. 1794. 11 o’clock.
        
        I do myself the honor of inclosing to you a letter from Mr Z. Hollingsworth, attorney for the district of Maryland, in favor of Mr Graybell, as successor to Mr Ramsay.
        The silver coin of the U.S. bears upon its face so much neatness and simplicity, that I cannot restrain myself from transmitting a dollar for your inspection.
        In a letter of the 29th of July from Colo. Humphreys, an

extract of another from Gibraltar on the 7th of July is contained; by which it appears, that there is reason to fear, that the frigates and gallies, of which we have heard so often from Muley Soliman’s dominions, may be destined against the American shipping. The writer of the letter from Gibraltar speaks thus: “On what fated head the storm will fall, we cannot say; but hints have been dropped, that the English, Spaniards and Portuguese are very safe.”
        The French government is believed by Colo. Humphries to possess no small share of credit with the regency of Algiers.
        The Spanish commissioners have made a violent complaint against a French privateer, said to be fitting out in this port. Upon inquiry it turns out to be as futile as Mr Bond’s some time ago. I have the honor sir to be; with the highest respect yr mo. ob. serv.
        
          Edm: Randolph.
        
      